

115 HJ 9 IH: Proposing an amendment to the Constitution of the United States to prohibit Members of Congress from receiving compensation during a fiscal year unless both Houses of Congress have agreed to a concurrent resolution on the budget for that fiscal year prior to the beginning of that fiscal year.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 9IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Fitzpatrick submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to prohibit Members of Congress
			 from receiving compensation during a fiscal year unless both Houses of
			 Congress have agreed to a concurrent resolution on the budget for that
			 fiscal year prior to the beginning of that fiscal year.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.A Member of Congress may not receive a compensation for service as a Member of Congress during a fiscal year unless both Houses of Congress have agreed to an identical concurrent resolution on the budget for that fiscal year prior to the beginning of that fiscal year.
 2.This article shall apply with respect to fiscal years which begin after this article becomes a valid part of the Constitution.
					.
		